Me. Justice Buenett
delivered the opinion of the court.
1, 2. Although the complaint states that the plaintiffs are lineal descendants of Mary Sappingfield,. deceased, and that she died intestate, we are left to infer that the resulting estate inherited from her continued until the time of the commencement of this suit. *160Passing that, however, the allegation that she died intestate is denied by the answer: No proof was offered by the plaintiff on this issue. On the contrary, the defendant offered in evidence, without objection on the part of plaintiffs, a certified copy of the proceedings of the County Court of Marion County, in the matter of the probate of the will of Mary Sapping-field, deceased, dated March 28, 1906. The petition for that purpose alleges that Mary Sappingfield died on August 26, 1911, in Marion County, State of Oregon, and was at the time of her death a resident and inhabitant of said county and state, and left an estate in that county consisting of personal property of the probable value of not more than $200. It also sets forth the names of certain persons, including the plaintiffs in this suit, and the defendant Charles Sapping-field, giving their names, ages and residences so far as known, and declaring them, to be all the heirs at law of the decedent. The execution of her will is alleged in appropriate terms, and the petition concluded with a prayer for its admission to probate. The County Court is thus shown to have had jurisdiction of the subject matter of that proceeding, under Section 1141, L. O. L., which declares that: “Proof of a will shall be taken by the County Court as follows: (1) When the testator, at or immediately before his death, was an inhabitant of the county, in whatever place he may have died. * * ” A copy of the will with the probative testimony of its execution appears in the record, and on September 20, 1911, the County Court made an order admitting it to probate. The effect of such a decree is thus declared by Section 756, L. O. L.:
“The effect of a judgment, decree, or final order in an action, suit, or proceeding before a court or judge thereof of this state or of the United States, having jurisdiction to pronounce the same is as follows: (1) *161In case of a judgment, decree, or order against a specific thing, or in respect to the probate of a will or the administration of the estate of a deceased person, or in respect to the personal, political, or legal condition or relation of a particular person, the judgment, decree, or order is conclusive upon the title to the thing, the will or administration, or the condition or relation of the person. * * ”
This decree rendered by the County Court, in a matter over which it had general jurisdiction, under Article VII, Section 12 of the Constitution, conferring probate jurisdiction upon County Courts, and which has not yet been disturbed by legislation under the authority of the amendment to that article of the fundamental law, is conclusive as to the effect of the will in question.
Turning now to the terms of that document, we find that, after bequeathing to each of the plaintiffs in this suit the sum of one dollar it contained this provision: “Third: Having heretofore made and delivered unto my son, Charles Sappingfield, a deed to my donation land claim excepting my life estate therein, and it being my desire that he should have all of my property after my death not heretofore conveyed to him, I hereby give, bequeath and devise unto my said son Charles Sappingfield all the residue and remainder of my property of whatsoever kind and wheresoever found, and I hereby revoke expressly and declare null and void all wills heretofore by me made.” This instrument, thus authenticated and sanctioned by the decree of a court of competent general jurisdiction, conclusively shows not only that the title to the realty involved is not in the plaintiffs, but, on the other hand, is vested in the defendant Charles Sappingfield. If the deed, by reason of anything alleged in the complaint, was void, so that the property there described did not pass *162from Mary Sappingfield, the subsequent devise to Charles of “all the residue and remainder of my property of whatsoever kind and wheresoever found” would invest him with the title to the land in dispute. If nothing else were shown, this must necessarily result in a decree in favor of the defendant dismissing this suit, for no stranger to the title can maintain a suit to remove a cloud from it or quiet it. The complaint itself traced the property to the decedent by virtue of a decree of the Circuit Court affirmed by this court in Sappingfield v. King, 49 Or. 102 (89 Pac. 142, 90 Pac. 150, 8 L. R. A. (N. S.) 1066). The record shows not only the execution of the deed, but its subsequent ratification by the will of the decedent. The probate of the will and its resultant estate are absolutely unassailable in this collateral proceeding. The authorities are reviewed by Mr. Justice Eakin in Mansfield v. Hill, 56 Or. 400 (107 Pac. 471, 108 Pac. 1007).
3. On the merits of the question of fact, the testimony reported in the record shows nothing further on behalf of the plaintiffs except that, by virtue of having lived with his aged mother for several years, and having taken care of her during her decline and until her death, he had an opportunity to influence her in the disposition of her property. A careful perusal, however, of all the history of the case as detailed by the witnesses and reported in the record shows nothing indicating that the defendant ever employed his opportunity in any way to swerve his mother in his own interest. The testimony shows that the old lady was alarmed over the possibility that she had deprived herself of a home by the transaction with her husband, and after consulting counsel of her own choosing she commenced the suit to quiet title described in the complaint. The principal defendants there and plaintiffs *163here resisted that suit, which furnishes a very plausible reason for her disposing of the property as she did. In all the transactions about the land she had the benefit of independent counsel, and gave her own directions about what she wished to do, fully supplying a case to meet the standard set up in Williams v. Williams, 63 Md. 371, cited by plaintiffs. It may be noted in passing that two of the members of the court which heard that case filed a strong dissenting opinion, which is mentioned with approval by the Maryland Supreme Court in Brown v. Mercantile Trust & Deposit Co., 87 Md. 377, 392 (40 Atl. 256), and Rogers v. Rogers, 97 Md. 573, 585 (55 Atl. 450). Children have no vested rights in the property of a parent, and, however partial or extravagant the owner may be in the disposition of her estate, her descendants have no ground of complaint so long as it was her own deliberate act. No presumption can be indulged against a grantee in such cases merely because he has been faithful to his filial duty, and in that manner gained the confidence and generosity of his parent. True enough, in this instance he had the opportunity and might have overreached his mother. The court, however, cannot decide upon what might have been, but what was, and while, when properly assailed, courts will carefully scrutinize transactions between near relatives, especially where a situation of trust and confidence exists, there must be some ground alleged and proved requiring the interposition of equity. Chancery cannot proceed on mere conjecture and vague possibilities.
The decree of the Circuit Court is reversed and the suit dismissed. Reversed : Suit Dismissed.
Mr. Chief Justice McBride, Mr. Justice Moore and Mr. Justice Ramsey concur.